Kiley, J., specially concurring: I agree that the record justifies but one conclusion as to the relationship between Fraser and the Company. Fraser was a tenant of the Company. Plaintiff’s theory that the Company controlled the lift, therefore, falls. Gulf Refining Co. v. Brown, 93 F. (2d) 870; Gulf Refining Co. v. Fox, 11 F. Supp. 425; Ashland Refining Co. v. Fox, 11 F. Supp. 431, are not inconsistent with this conclusion. The shortage of oil in the lift was the proximate cause of plaintiff’s injury. The rule is that a landlord is liable where a dangerous condition, proximate cause of the injury, existed at the time of leasing, which was known by the landlord to exist, and the existence of which was not known by the tenant and was such that careful examination would not disclose it. Borggard v. Gale, 205 Ill. 511; and Restatement of Torts, chap. 13, sec. 358. It is my view that there is evidence that the shortage of oil was a dangerous condition, the existence of which the Company knew, or should have known, through Cook, and that it existed when the lease was made. Plaintiff sought to excuse Fraser from making, a careful examination of the lift by proof that he acted prudently in relying upon Cook’s instruction that the only way to tell whether the lift needed oil was to observe its operation to see whether it shook or jerked. 1 am of the opinion that the only reasonable inference justified by this record is that Fraser was imprudent in failing to make a careful examination which would have disclosed the shortage of oil. Plaintiff has no greater right than Fraser would have had against the company.